PER CURIAM.
By this original proceeding, relator Jody McGarity, an inmate proceeding pro se, seeks a writ of mandamus to compel the Honorable Raymond Angelini of the 187th District Court to set a hearing and rule on his writ of habeas corpus. We hold the relator has not met his burden of providing the court with grounds to usurp the trial court’s inherent authority to control its own docket. Therefore, this court has determined that relator is not entitled to the relief sought, and the petition is denied.1 Tex.R.App. P. 52.8(a).

. Our holding does not mean that McGarity may not petition or seek relief in the future. Nor should our decision be interpreted as indicating that we have determined whether the trial court has acted reasonably. We merely hold that the record before us at this time does not support the issuance of mandamus.